Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,109,123. This is a statutory double patenting rejection.

The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,109,123.  
Claims of Present Application
Claims of U.S. Patent No. 11,109,123
1. A digital signal processor, comprising: 

a memory configured to store wavelength selection information corresponding to a filtering process with respect to each of optical paths; and 
a controller configured to set a plurality of guard bands to each of the optical paths based on the wavelength selection information.

2. The digital signal processor according to claim 1, wherein the wavelength selection information depends on a number of optical nodes configured to perform the filtering process on each of the optical paths.

3. The digital signal processor according to claim 1, wherein the controller is further configured to set the guard bands dynamically.


4. The digital signal processor according to claim 1, wherein the setting of the guard bands includes one of changing an information signal to add a guard band and changing a bandwidth of a guard band.

5. The digital signal processor according to claim 1, wherein the controller is further configured to send the wavelength selection information to an optical node on one of the optical paths.

6. The digital signal processor according to claim 1, wherein the optical paths include: a first optical path with a central wavelength equal to a first wavelength; and a second optical path with a central wavelength equal to a second wavelength, the second wavelength lying adjacent to the first wavelength on a wavelength grid, and wherein the controller is configured to set the guard bands of the first optical path based on wavelength selection information on the first optical path and wavelength selection information on the second optical path.

7. The digital signal processor according to claim 1, wherein the controller is configured to, when setting an optical path between predetermined nodes, set the optical path, giving priority to an optical path with a smaller number of filtering processes among filtering processes available for the setting of the optical path.

8. A digital signal processing method, comprising: storing wavelength selection information corresponding to a filtering process with respect to each of optical paths; and setting a plurality of guard bands to each of the optical paths based on the wavelength selection information.

9. The digital signal processing method according to claim 8, wherein the wavelength selection information depends on a number of optical nodes configured to perform the filtering process on each of the optical paths.

10. The digital signal processing method according to claim 8, wherein the setting of the plurality of guard bands includes setting the guard bands dynamically.

11. The digital signal processing method according to claim 8, wherein the setting of the guard bands includes one of changing an information signal to add a guard band and changing a bandwidth of a guard band.

12. The digital signal processing method according to claim 8, wherein the setting of the plurality of guard bands includes sending the wavelength selection information to an optical node on one of the optical paths.

13. The digital signal processing method according to claim 8, wherein the optical paths include: a first optical path with a central wavelength equal to a first wavelength; and a second optical path with a central wavelength equal to a second wavelength, the second wavelength lying adjacent to the first wavelength on a wavelength grid, and wherein the setting of the plurality of guard bands includes setting the guard bands of the first optical path based on wavelength selection information on the first optical path and wavelength selection information on the second optical path.

14. The digital signal processing method according to claim 8, wherein the setting of the plurality of guard bands includes, when setting an optical path between predetermined nodes, setting the optical path, giving priority to an optical path with a smaller number of filtering processes among filtering processes available for the setting of the optical path.
1. An optical network management apparatus, comprising: 
a memory configured to store wavelength selection information corresponding to a filtering process with respect to each of optical paths; and 
a processor configured to set a plurality of guard bands to each of the optical paths based on the wavelength selection information.

2. The optical network management apparatus according to claim 1, wherein the wavelength selection information depends on a number of optical nodes configured to perform the filtering process on each of the optical paths.

3. The optical network management apparatus according to claim 1, wherein the processor is further configured to set the guard bands dynamically.

4. The optical network management apparatus according to claim 1, wherein the setting of the guard bands includes one of changing an information signal to add a guard band and changing a bandwidth of a guard band.

5. The optical network management apparatus according to claim 1, wherein the processor is further configured to send the wavelength selection information to an optical node on one of the optical paths.

6. The optical network management apparatus according to claim 1, wherein the optical paths include: a first optical path with a central wavelength equal to a first wavelength; and a second optical path with a central wavelength equal to a second wavelength, the second wavelength lying adjacent to the first wavelength on a wavelength grid, and wherein the processor is configured to set the guard bands of the first optical path based on wavelength selection information on the first optical path and wavelength selection information on the second optical path.

7. The optical network management apparatus according to claim 1, wherein the processor is configured to, when setting an optical path between predetermined nodes, set the optical path, giving priority to an optical path with a smaller number of filtering processes among filtering processes available for the setting of the optical path.

8. An optical network management method, comprising: storing wavelength selection information corresponding to a filtering process with respect to each of optical paths; and setting a plurality of guard bands to each of the optical paths based on the wavelength selection information.

9. The optical network management method according to claim 8, wherein the wavelength selection information depends on a number of optical nodes configured to perform the filtering process on each of the optical paths.

10. The optical network management method according to claim 8, wherein the setting of the plurality of guard bands includes setting the guard bands dynamically.

11. The optical network management method according to claim 8, wherein the setting of the guard bands includes one of changing an information signal to add a guard band and changing a bandwidth of a guard band.

12. The optical network management method according to claim 8, wherein the setting of the plurality of guard bands includes sending the wavelength selection information to an optical node on one of the optical paths.

13. The optical network management method according to claim 8, wherein the optical paths include: a first optical path with a central wavelength equal to a first wavelength; and a second optical path with a central wavelength equal to a second wavelength, the second wavelength lying adjacent to the first wavelength on a wavelength grid, and wherein the setting of the plurality of guard bands includes setting the guard bands of the first optical path based on wavelength selection information on the first optical path and wavelength selection information on the second optical path.

14. The optical network management method according to claim 8, wherein the setting of the plurality of guard bands includes, when setting an optical path between predetermined nodes, setting the optical path, giving priority to an optical path with a smaller number of filtering processes among filtering processes available for the setting of the optical path.


	As the table above illustrates, the limitations of claims of the present application and claims of U.S. Patent No. 11,109,123 are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording.  For instance, claim 1 of the present applicant states “a controller configured to set a plurality of guard bands…” and claim 1 of U.S. Patent No. 11,109,123 states “a processor configured to set a plurality of guard bands…”.  The difference is “a controller” and “a processor”.  The specification, as originally filed, does not distinguish the difference between “a controller” and “a processor”.  In interpreting the claim to the broadest reasonable interpretation, the term “processor” and “controller” has been treated as duplicates or else are so close in content that they both cover the same thing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bouda et al (US Patent No. 2016/0105252) is cited to show span-wise spectrum management system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637